internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br1-plr-108855-99 date date re ty do company a company b country p country q year x n dear this responds to your letter dated date as supplemented by letters dated september and regarding the taxpayer company a you request a ruling that premiums received by company a on policies of insurance or reinsurance of united_states_risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code_of_1986 as amended the code the ruling contained in this letter is based upon information and representations submitted by and on behalf of the taxpayer and accompanied by statements under penalties of perjury executed by appropriate parties this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process company a a foreign stock insurance and reinsurance company was organized under the laws of country p in year x and has been in business there ever since it maintains its registered and principal office in country p the taxing authority of country p has certified that company a is a resident of country p for their income_tax purposes company a intends to underwrite property and casualty insurance policies and reinsurance policies its outstanding_stock consists of n registered shares of a single plr-108855-99 class all of which are owned by company b company b also a reinsurance company is a resident of country q for purposes of the convention between the united_states and country q for the avoidance of double_taxation country q treaty company b has received a ruling from the service that as a resident of country q it is entitled to the benefits of country q treaty on the basis that its stock is publicly traded on the appropriate stock exchange based on this earlier ruling company b has also entered into a federal excise_tax closing_agreement with the service and the closing_agreement is currently in effect there is in force a convention between the united_states and country p for the avoidance of double_taxation country p treaty pursuant to article b of this convention the country p treaty applies to the excise_taxes imposed by the internal_revenue_code on insurance premiums_paid to foreign insurers but only to the extent that the risks covered by such premiums are not reinsured with a person not entitled to the benefits of this treaty or of any other treaty which provides for similar exemption from these taxes article of the country p treaty establishes the limitations that determine whether a resident of one of the contracting states is a person entitled to benefits under the treaty company a asserts that it qualifies for the country p treaty benefits pursuant to paragraph of article read with the revised memorandum of understanding the rmou under paragraph a person that is not entitled to the benefits of country p treaty pursuant to the provisions of the preceding paragraphs may nevertheless be granted the benefits of the treaty if the u s competent_authority so determines under paragraph a of the rmou a company resident in country p will be granted the benefits of the country p treaty under article with respect to the income it derives from the united_states if i the ultimate beneficial owners of percent or more of the aggregate vote and value of all of its shares are seven or fewer persons that are residents of a member state of the european union eu or of the european economic area eea or a party to the north american free trade agreement nafta that meet the requirements of article b and ii the amount of the expenses with certain exceptions deductible from gross_income that are paid or payable by the company for its preceding fiscal period to persons that are neither u s citizens nor residents of a member state of the eu or of the eea or a party to the nafta that meet the requirements of article b is less than percent of the gross_income of the company for that period the condition in i above is met because all of the shares of company a are owned by company b and the latter is a resident of a member state of the eu and meets the three requirements of article b as follows plr-108855-99 the first requirement of article b is that company b be a resident of a country with which the united_states has a comprehensive income_tax convention and be entitled to all the benefits provided by the united_states under that convention company b is a resident of country q with which the united_states has a comprehensive_income_tax_treaty the country q treaty and as corroborated by the private_letter_ruling issued to it company b is entitled to all the benefits of that treaty the second requirement of article b is that company b if it were a resident of country p and the references in article were to country q should qualify for benefits under article a person qualifies for benefits under article e i if it is a company whose principal class of shares is primarily and regularly_traded on a recognized stock exchange company b has been recognized by the service in a private_letter_ruling as a company whose principal class of shares is primarily and regularly_traded on a recognized stock exchange in country q further company a has represented that company b’s principal class of shares continue to be primarily and regularly_traded on a recognized stock exchange in country q the third requirement is that company b should under the country q treaty be entitled to exemption from the insurance excise_tax in the united_states at least to the same extent available under the country p treaty as stated before company b has been issued a ruling to the effect that the premiums_paid to it are exempt from the federal excise_tax finally it is specifically confirmed that company a also satisfies the special base- erosion test prescribed by condition ii of paragraph a of the rmou and expects to continue to meet it in future years pursuant to paragraph a of the enclosed closing_agreement the liabilities of company a for federal excise_tax as agreed upon including liabilities resulting from reinsurance of u s risks with persons not entitled to exemption under the treaty or another convention will commence date the date of company a’s ruling_request the letter_of_credit required by paragraph a of this closing_agreement in the amount of dollar_figure must be in effect within days of the date the agreement is signed on behalf of the commissioner any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by company a pursuant to sec_46_4374-1 of the excise_tax regulations may rely upon a copy of this letter and or an executed copy of the appropriate closing_agreement as authority that they may consider premiums_paid to company a on and after date as exempt under the country p treaty from the federal excise_tax this ruling is directed only to the taxpayer named above and requesting it sec_6110 of the code provides that it may not be used or cited as precedent this plr-108855-99 ruling does not address the issues of whether company a is an insurance_company or whether premiums_paid to company a are deductible under sec_162 of the code or the tax consequences of any aspect of any transaction or item not discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant yours truly w edward williams senior technical reviewer branch associate chief_counsel international enclosures copy of approved closing_agreement copy of letter for sec_6110 purposes copy of closing_agreement for sec_6110 closing_agreement of final_determination covering specific matters under sec_7121 of the internal_revenue_code ein applied for and the commissioner of internal revenue make the following closing_agreement whereas the business profits article article of the united states-switzerland income_tax convention the convention exempts insurance or reinsurance premiums_paid to a resident of switzerland from the federal excise_tax imposed by sec_4371 et seq of the internal_revenue_code of as amended the code only to the extent that the swiss insurer or reinsurer does not reinsure such risks with a person not entitled to exemption from such tax under the convention or another convention article l b of the convention and only if the insurer or reinsurer qualifies under article of the convention whereas sec_3 of revproc_92_39 provides that the person required to remit the tax may consider the premium exempt only if prior to filing the return for the taxable_period such person has knowledge that the swiss insurer or reinsurer has in effect a closing_agreement to be liable as a united_states taxpayer for federal excise_tax due under sec_4371 et seq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemption from the excise_tax under the convention or any other convention and on premiums_paid or accrued when the swiss insurer or reinsurer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code whereas the swiss insurer or reinsurer represents that it is and will continue to be eligible for benefits under the convention and whereas the swiss insurer or reinsurer hereinafter referred to as the taxpayer wishes to have its policies of insurance or reinsurance considered exempt from tax under the convention it is hereby determined and agreed that taxpayer shall for purposes of this closing_agreement be liable as a united_states taxpayer for the federal excise_tax due under sec_4371 et seq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemption from the excise_tax under the convention or any other convention and from policies issued or outstanding when taxpayer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code a returns of federal excise_tax due under and pursuant to this closing_agreement and sec_4371 et seq of the code shall be made by taxpayer or by taxpayer’s authorized representative on taxpayer’s behalf by filing form_720 quarterly federal excise_tax return for each return_period covered by this closing_agreement b if taxpayer reinsures in whole or in part a policy of insurance or reinsurance with any person s not entitled to exemption from the excise_tax under the convention or any other convention or if taxpayer issues or has outstanding a policy or policies when the taxpayer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code the tax reportable on the return form_720 shall be computed on the basis of the percentage of such policy reinsured or on the basis of the premium accrued or received during the time period when taxpayer did not qualify for exemption under the convention for purposes of the preceding sentence taxpayer may consider a reinsurer to be entitled to exemption from the excise_tax under the convention or another convention if the reinsurer is a party to a closing_agreement with the internal_revenue_service under this convention or another convention or the reinsurer provides evidence that it is a resident_of_the_united_states or of a country with which the united_states has in effect a convention that waives the excise_tax without an explicit anti- conduit ’clause c forms shall be filed with the director internal_revenue_service center philadelphia pennsylvania u s a d taxpayer or taxpayer’s authorized representative shall make the required federal tax deposits of the federal excise_tax in such manner and at such times as are prescribed by regulations and explained in the instructions for form_720 taxpayer agrees that for purposes of determining its federal excise_tax liability pursuant to this closing_agreement and for purposes of verifying taxpayer’s entitlement to benefits under the convention taxpayer will maintain for a period of years from the end of each taxable_period to which this closing_agreement applies accounts and records of items of insurance and reinsurance that will be made available upon written request by the internal_revenue_service at the place mutually agreed upon by the service and taxpayer taxpayer will also maintain for years and make available for inspection records to establish eligibility for convention benefits taxpayer will be allowed days or other period of time determined as reasonable by the assistant_commissioner international within which to make available its accounts and records if it is determined that there is an underpayment in respect of any excise_tax determined to be due pursuant to this closing_agreement and sec_4371 et seq of the code the internal_revenue_service shall issue a statement of notice_and_demand for the tax due plus any interest and applicable penalties notice of any underpayment shall be sent to the taxpayer at the name and address shown on the form_720 if a form_720 was filed for the period for which an underpayment is determined by the internal_revenue_service or otherwise to the taxpayer’s registered address in switzerland payment of all additional_amounts due shall be made in accordance with the terms specified in the statement of notice_and_demand collection of such amounts not paid per notice_and_demand shall be in accordance with paragraph hereof a as security for payment of tax taxpayer shall cause an irrevocable letter_of_credit to be issued by a united_states bank that is a member of the federal reserve system or by a united_states branch or agency of a foreign bank that is on the national association of commissioners list of banks from which letters of credit may be accepted in favor of the internal_revenue_service in the amount of dollar_figure or such amount as may from time to time be mutually agreed upon by taxpayer and the service such letter_of_credit must be in effect within days of the date that the closing_agreement is signed for the commissioner of internal revenue b the service may issue a statement of notice_and_demand with respect to i any_tax shown on a form_720 original or amended or substitute for return that is not paid with such return or ii any proposed additional excise_tax liability sustained by the internal_revenue_service regional_director_of_appeals having jurisdiction over such matter if the time for filing a protest of such proposed liability has expired provided that the statement of notice_and_demand has been issued as provided in paragraph hereof c if after the conditions in paragraph b hereof have been met the tax interest and any applicable penalties are not paid in accordance with the terms of the statement of notice_and_demand collection of such amounts will be made by resorting to such letter_of_credit to the extent thereof before any levy or proceeding in court for collection is instituted against taxpayer d if such letter_of_credit is drawn upon it must be reinstated to dollar_figure within days after the date drawn upon a solely by reason of the execution by taxpayer and the commissioner of this closing_agreement any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance premiums pursuant to sec_46_4374-1 of the excise_tax regulations may consider premiums_paid to taxpayer after the effective date of this agreement as exempt under the convention from the federal excise_tax b taxpayer agrees that the commissioner or his or her authorized delegate may disclose taxpayer’s name as an insurer or reinsurer that qualifies for exemption from the excise_tax under the convention by publication or otherwise a this closing_agreement shall include as an attachment hereto a statement from the competent_authority of switzerland certifying that taxpayer is a resident of switzerland as defined in the convention and a statement from the taxpayer that taxpayer is not disqualified from receiving benefits under the convention by reason of article of the convention taxpayer shall submit such information in its statement as will establish its entitlement to benefits under the convention b the statement from the competent_authority of switzerland certifying that taxpayer is a resident of switzerland shall be effective for a period of calendar years beginning with the year of receipt taxpayer agrees to renew the certificate of residency every three years and its own certification of eligibility for benefits under the convention every year on or before the expiration date of the original certificate taxpayer agrees to provide an original and one copy of the recertification along with a photocopy of this closing_agreement to internal_revenue_service constitution ave n w washington d c u s a attn cc intl taxpayer also agrees to notify the competent_authority of switzerland and the internal_revenue_service of any change that results in its disqualification from receiving treaty benefits a this closing_agreement shall be effective date this agreement shall thereafter continue in effect unless terminated as provided in subparagraph b of this paragraph b this agreement may be terminated by either taxpayer or the commissioner by giving the other written notice of the notifying party’s intent to terminate the decision to terminate is solely at the discretion of the party giving such notice this agreement shall be terminated on the last day of the return_period immediately following the return_period within which the written notice of termination is given c taxpayer hereby agrees to file a return form_720 marked final return for the taxable_period within which this agreement terminates pursuant to paragraph b hereof and to furnish a duplicated of such final return to internal_revenue_service constitution ave n w washington d c u s a attn cc intl d taxpayer agrees that the letter_of_credit issued pursuant to paragraph hereof shall remain in effect for a period of not less than days after the final return has been filed in accordance with subparagraph c hereof or until the examination of taxpayer’s returns is completed and any additional tax due has been paid whichever is later whereas the determination set forth above are hereby agreed to by said taxpayer now this closing_agreement witnesseth that the said taxpayer and said commissioner of internal revenue hereby mutually agree that the determinations set forth shall be final and conclusive subject however to reopening in the event of fraud malfeasance or misrepresentation of material fact and provided that any change or modification of applicable statutes or tax conventions will render this agreement ineffective to the extent that it is dependent upon such statutes or tax conventions in witness whereof the above parties have subscribed their names to these presents in triplicate signed this date day of month year by title commissioner of internal revenue associate chief_counsel international date assistant_commissioner international date company by president and chief_executive_officer date
